[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Patricia Buck-Wolf, Esq., Defense Counsel, for Petitioner
Robert O'Brien, Esq., Assistant State's Attorney, for the State.
Sentence Affirmed.
BY THE DIVISION: The petitioner was convicted after a trial by jury of Attempted Assault, 1st degree (53-59 (a)(1) and Assault on a Peace Officer (53a-167 C (a)(1). He was sentenced to 20 years for the Attempted Assault, 1st degree and 10 years, concurrent on the second count, for a total effective sentence of 20 years. He was, however, committed under the provisions of Sec. 17-245 to the Whiting Forensic Institute.
The crimes occurred on February 25, 1987 when the police were called CT Page 2302 after the petitioner accosted and kicked a resident of Madison at his home. When a policeman came on the scene, the petitioner fired a shot from a pistol at the officer, narrowly missing him, but causing him some cuts from the shotout windshield of his cruiser. When backup arrived the petitioner refused to drop his weapon and, after raising his arm as if to shoot again, two officers fired shotguns at him, resulting in injury to the petitioner and his capture.
The petitioner, who was diagnosed as schizophrenic, and as having a very high potential for violence, was sentenced to Whiting Forensic after the required evaluations concluded that he was a danger to himself or others and recommended a commitment to Whiting Forensic.
The Division does not agree with petitioner that the sentence was unduly harsh. The sentencing court weighed the petitioner's mental disability with the need to protect human life.
The sentence balanced both society's needs and the petitioners. Sec.17a-567, et. seq. provides for a regular review of the petitioner's condition, and provides alternative courses of action where deemed appropriate by the professional staff at Whiting Forensic.
The sentence is considered and reasonable. It is affirmed.
LAWRENCE C. KLACZAK, JUDGE
JOSEPH J. PURTILL, JUDGE
RAYMOND R. NORKO, JUDGE
Purtill, Klaczak and Norko, J.'s, participated in this decision.